Citation Nr: 1118931	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-18 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for disability resulting from right knee tendon repair.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to May 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In April 2011 the Veteran's representative submitted a medical opinion that is duplicative of a July 2004 medical opinion already contained in the claims file.  The recently submitted copy is marked up to indicate that the date on it, "4/19/2011" is incorrect-that it is automatically generated when reprinting the letter.  Regardless, the Board notes that a waiver of RO review was received with this document.


FINDING OF FACT

The increase in the Veteran's right knee disability following the July 17, 2001, VA surgery has been attributed to an automobile accident and not to VA medical treatment.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for disability resulting from right knee tendon repair are not met. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of a letter from the RO to the Veteran dated in September 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  The Veteran's pertinent VA medical records and private medical records have been obtained.  The Veteran provided testimony at a Board videoconference hearing in February 2011 and in April 2011 he furnished an opinion from a VA physician.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

As explained below, the Board finds that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for increased right knee disability that occurred subsequent to his VA right knee surgery on July 17, 2001.

The record indicates that a piano fell on the Veteran in September 2000 causing bilateral patellar tendon ruptures.  In September 2000 he underwent bilateral tendon repair at a private facility.  The Veteran continued to have pain in his right knee and he was unable to extend his right knee.  On July 17, 2001, the Veteran underwent surgical treatment at a VA facility at which time a right patellar tendon reconstruction with allograft was performed.  The Veteran returned to VA for follow up on August 21, 2001.  It was noted that his incision was intact and that he was healing well.  On the drive home from the VA follow-up that day the Veteran was in a motor vehicle accident (MVA) and his right knee struck the dashboard.  He went to a private facility where his right knee was described as swollen and warm to touch.  He went back there on August 27, 2001, at which time he received a diagnosis of an acute infection of the knee.  On August 28, 2001, the Veteran received VA inpatient treatment for a right knee infection.  The Veteran had a persistent Staphylococcus aureus infection of the right knee.  He underwent seven surgical procedures at the VA over the next 10 months.  Finally, to cure the infection, the Veteran underwent a fusion of the right knee in June 2002.

The Veteran has reported that he was told by the VA personnel that they had never before performed the type of knee surgery that they performed on him.  He has asserted that the July 17, 2001 right knee surgery was experimental in nature.  The Veteran testified that when his car was rear ended and his right knee hit the dashboard, the skin on his right knee was not broken and there was no mark on his right knee due to the accident.  He stated that a few days after the accident his right knee started to really hurt and it swelled up to about twice its normal size.  The Veteran maintains that because of the original VA right knee surgery he developed the recurrent infections which led to his needing a right knee fusion and that his right knee is much more disabled that it was prior to the VA surgery in July 2001.  He maintains that he is entitled to compensation under 38 U.S.C.A. § 1151 for his increased right knee disability, including a fused right knee, due to the VA surgery.

As pertinent to this claim, 38 U.S.C.A. § 1151 provides that compensation shall be awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service-connected.  See 38 U.S.C.A. § 1151.  A disability is a qualifying additional disability if the disability was not the result of the veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  Id.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  38 C.F.R. § 17.32(c).

In this case the Board finds that the recurrent infections and eventual fusion of the Veteran's right knee was not caused by the July 17, 2001, VA right knee surgery or any subsequent VA medical treatment.  A review of the extensive medical records does not show any finding by medical personnel attributing the Veteran's right knee infections and eventual right knee fusion to VA medical care.  To the contrary, there is a statement from a VA physician opining that the Veteran's recurrent infections and eventual right knee fusion were due to the Veteran's August 2001 MVA.  In a July 2004 letter the VA physician gave a description of the medical history of the Veteran's right knee and noted that he had supervised much of the antibiotic care that the Veteran received from August 2001 through June 2002.  He was of the opinion that the Veteran's protracted infections problems of the right knee were a direct result of the trauma he received in the August 2001 MVA.

Because the most probative medical evidence indicates that the Veteran's current right knee disability is not due to VA medical treatment, the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for disability resulting from right knee tendon repair.  In light of the claimed disability not being caused by VA treatment, the Board need not discuss the informed consent the Veteran gave prior to the VA surgery, whether there was any fault on the part of VA, or whether the outcome of the VA treatment was not reasonably foreseeable.

Accordingly, the Board concludes that the preponderance of the evidence is against this claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim for compensation under 38 U.S.C.A. § 1151 for disability resulting from right knee tendon repair must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for disability resulting from right knee tendon repair is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


